Filed 11/16/16
                            CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                       DIVISION TWO


CAPITAL BUILDERS HARDWARE, INC.,                     No. B271987

         Petitioner,                                 (W.C.A.B. Nos. ADJ7170139 &
                                                      ADJ7176930)
        v.

WORKERS’ COMPENSATION APPEALS
BOARD,

        Respondent;

ROBERT GAONA,

        Real Party in Interest.




        PROCEEDINGS to review a decision of the Workers’ Compensation Appeals
Board. Annulled and remanded.

        Stockwell, Harris, Woolverton & Muehl, David R. Erwin and George Woolverton
for Petitioner.

        John F. Shields for Respondent.

        Graiwer & Kaplan, Gilbert Katen and Borris Vernik for Real Party in Interest.
                                  _________________________
        The applicant and real party in interest, Robert Gaona (Gaona), claimed industrial
injury and filed a workers’ compensation claim. Following the circulation of a medical
report, his employer, petitioner Capital Builders Hardware, Inc. (Capital Builders),
objected to the admissibility of the report and requested that it be stricken. The workers’
compensation judge (WCJ) denied Capital Builders’s motions “without prejudice.”
Capital Builders appealed the decision of the WCJ to the Workers’ Compensation
Appeals Board (appeals board) by filing a petition for removal and a petition for
reconsideration. The appeals board dismissed and denied those petitions.
         Capital Builders now seeks writ review in the Court of Appeal. At issue is
whether the appeals board’s order is reviewable. We conclude that it is not. It is well-
established that a petition for writ of review may be sought only from a final order or
decision of the appeals board. (Lab. Code, §§ 5900, 5901;1 Maranian v. Workers’ Comp.
Appeals Bd. (2000) 81 Cal. App. 4th 1068, 1074 (Maranian).) Here, the appeals board’s
order is not final. To the extent Alvarez v. Workers’ Comp. Appeals Bd. (2010) 187
Cal. App. 4th 575 (Alvarez) suggests that either the WCJ’s order or the appeals board’s
order is reviewable by writ of review, we disagree.
         Accordingly, we annul the writ of review and remand the case to the appeals
board.
                   FACTUAL AND PROCEDURAL BACKGROUND
         Gaona claimed industrial injury. He was evaluated by Dr. Sherry Mendelson, the
agreed medical evaluator (AME), who opined that he should be evaluated by a chronic
pain specialist and recommended Dr. Lawrence R. Miller. Dr. Miller recommended “24
hours 7-day a week home care assistance.” His report was sent to Dr. Mendelson, who
accepted his opinion and recommended that 24/7 care be provided.
         Capital Builders later objected to the admissibility of Dr. Miller’s report. It then
filed a petition to strike Dr. Mendelson’s reports and remove her as the AME in
psychiatry pursuant to section 4062.3, subdivision (g). The petition alleged that there
was no agreement to provide Dr. Miller’s report to the AME and that sending
Dr. Miller’s report to Dr. Mendelson was an improper ex parte communication.

1        All further statutory references are to the Labor Code unless otherwise indicated.


                                                2
       The WCJ denied Capital Builders’s petition to strike “without prejudice.”
       Capital Builders petitioned for removal or in the alternative for reconsideration.2
       As is relevant here, the appeals board found the WCJ’s decision to be an
interlocutory procedural order that was not a final order and was therefore not the proper
subject of a petition for reconsideration; the appeals board dismissed the petition for
reconsideration. The appeals board also found that Capital Builders did not show
substantial prejudice or irreparable harm and therefore denied the removal petition.
       We issued a writ of review on July 18, 2016. Simultaneously, we requested
briefing on whether the appeals board’s decision was a final order, whether the appeals
board’s decision is reviewable by way of a writ of review, and whether the Alvarez
decision’s implied conclusion regarding reviewability was correct.
       The appeals board responded by underscoring that the WCJ’s order was “‘without
prejudice,’” supporting the conclusion that it was an interim procedural decision. Gaona
replied by agreeing that the WCJ’s order was an “interim procedural discovery order that
ha[d] no impact on the rights and liabilities of either party . . . .”
       Capital Builders filed a reply contending that all decisions of the appeals board are
subject to review by the appellate courts.
                                        DISCUSSION
A. Writs of review and finality
       It is settled that writs of review issue only to review final decisions, orders or
award of the appeals board. (Maranian, supra, 81 Cal.App.4th at p. 1074; Safeway
Stores, Inc. v. Workers’ Comp. Appeals Bd. (1980) 104 Cal. App. 3d 528, 532 (Safeway),
citing, inter alia, Gumilla v. Industrial Acci. Com. (1921) 187 Cal. 638, 639–640;


2      Removal is an extraordinary remedy for review of nonfinal orders and is denied
absent substantial prejudice or irreparable harm. (Cortez v. Workers’ Comp. Appeals Bd.
(2006) 136 Cal. App. 4th 596, 599–600.) On removal, the petitioner must also
demonstrate that reconsideration will not be an adequate remedy after issuance of a final
order, decision or award. (Cal. Code Regs., tit. 8, § 10843, subd. (a).) Reconsideration is
the procedural mechanism to obtain review by the appeals board of a final order, decision
or award made by a WCJ. (§ 5902.)

                                                3
2 Hanna, Cal. Law of Employee Injuries and Workers’ Compensation (rev. 2d ed.)
§ 34.10[2], p. 34-9; §§ 5900, 5901, 5950.)
       Principally, because workers’ compensation proceedings are to be expeditious,
inexpensive, and “‘without incumbrance of any character,’”3 certain threshold issues, if
finally determined, qualify as final orders. (Safeway, supra, 104 Cal.App.3d at p. 533.)
Examples of threshold issues are whether the injury arises out of and in the course of
employment, the territorial jurisdiction of the appeals board, the existence of an
employment relationship or statute of limitations issues. (Safeway, supra, at p. 533 &
fn. 4.) Such issues, if finally determined, “may avoid the necessity of further litigation”
(Id. at p. 534) and hence render workers’ compensation litigation more expeditious and
inexpensive.
B. The appeals board’s orders in this case
       The appeals board dismissed the petition for reconsideration and denied the
petition for removal. Because these orders leave issues for future consideration (Lyon v.
Goss (1942) 19 Cal. 2d 659, 670), under the usual understanding of the concept of a final
judgment or order, they are not final.4 (Maranian, supra, 81 Cal.App.4th at p. 1075.)
       These orders also do not qualify as orders finally disposing of threshold issues in
workers’ compensation practice. The underlying issue, i.e., whether the communication
was or was not ex parte and therefore prohibited by subdivision (g) of section 4062.3,
will not avoid the necessity of further litigation.
C. Alvarez did not involve a final order



3      California Constitution, article XIV, section 4.

4      “It is not the form of the decree but the substance and effect of the adjudication
which is determinative. As a general test, which must be adapted to the particular
circumstances of the individual case, it may be said that where no issue is left for future
consideration except the fact of compliance or noncompliance with the terms of the first
decree, that decree is final, but where anything further in the nature of judicial action on
the part of the court is essential to a final determination of the rights of the parties, the
decree is interlocutory.” (Lyon v. Goss, supra, 19 Cal.2d at p. 670.)

                                               4
       All parties, as well as this court in its request for additional briefing, have raised
Alvarez as potential authority for the proposition that review is authorized of a decision
regarding ex parte communications during discovery.
       In Alvarez, a panel qualified medical examiner (PQME) telephoned defense
counsel and requested copies of records that the PQME could not locate. (Alvarez, 187
Cal.App.4th at p. 582.) Defense counsel advised the applicant’s counsel of the
communication initiated by the PQME. (Ibid.) The applicant’s counsel thereafter
asserted that defense counsel violated section 4062.3’s prohibition against ex parte
communications with a PQME. (Alvarez, supra, at p. 582.)
       The WCJ found that there was no improper ex parte communication between
defense counsel and the PQME, and the appeals board denied reconsideration. (Alvarez,
supra, 187 Cal.App.4th at pp. 583–584.)
       The Alvarez court did not expressly address the preliminary issue of reviewability.
Instead, it implicitly recognized that the issue was reviewable by reversing the appeals
board decision that the communication was not prohibited. (Alvarez, supra, 187
Cal.App.4th at pp. 585–586.)
       To the extent the Alvarez court reached the merits of the issue before it, without
determining whether the appeals board’s decision was reviewable, we respectfully
disagree with Alvarez. The appeals board’s decision in that case was not a final order
under any view of finality. It left a great number of issues for future judicial
consideration and decision. (Lyon v. Goss, supra,19 Cal.2d at p. 670.) Moreover, the
subject matter of the underlying issue, i.e., whether the communication was ex parte, did
not pose a threshold issue. An unsuccessful objection to a medical report does not lead
directly to the final termination of the workers’ compensation proceedings.
       Since the appeals board’s order reviewed by the Court of Appeal in Alvarez was
not a final order, we conclude that the reviewing court in Alvarez erred in issuing a writ
of review.




                                               5
D. Request for attorney’s fees
       The answer in response to the petition requested attorney’s fees pursuant to section
5801. Attorney’s fees may be awarded by the appeals board if the reviewing court finds
that there was no reasonable basis for the petition. (§ 5801.) In such a case, the
reviewing court “shall remand the cause to the appeals board for the purpose of making a
supplemental award awarding to the injured employee or his attorney . . . a reasonable
attorney’s fee for services rendered in connection with the petition for writ of review.”
(§ 5801.)
       Although there was no final order in this case that warranted a petition for a writ
of review, in light of Alvarez, it was not unreasonable for Capital Builders to have filed
the petition. Gaona’s request for attorney’s fees is therefore denied.
                                     DISPOSITION
       The writ of review issued on July 18, 2016, is annulled and the case is remanded
to the appeals board.
       CERTIFIED FOR PUBLICATION.




                                          _________________________, Acting P. J.
                                                ASHMANN-GERST
We concur:


_________________________, J.             _________________________, J.
        CHAVEZ                                  HOFFSTADT




                                             6